oO S&S NS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00716-MMD-CLB Document 53 Filed 12/04/19 Page 1 of 3

/

AARON D. FORD /
Attorney General

CHARLES D HOPPER, Bar No. 6346 ENTERED RE RED ON
Deputy Attorney General COUNSELIPARTIES OF RECORD

 

State of Nevada
Public Safety Division
555 E. Washington Ave., Ste. 3900 DEC - 5 233
Las Vegas, Nevada 89101
Tel: (702) 486-3655

 

 

 

 

E-mail: cdhopper@ag.nv.gov CLERK US DISTRICT COURT
Attorneys for Defendants DISTRICT OF NEVADA
Romeo Aranas, Isidro Baca, Candis Brockway, BY: DEPUTY

 

 

 

Dana Marks, Brian Ward & Therese Wickham

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA LD
OK DEL

BRIAN KEVIN GRAY,
Case No. 3:16-cv-00716-MMD-CLB
Plaintiff,
VS. DEFENDANTS’ MOTION FOR
EXTENSION OF TIME TO FILE
ISIDRO BACA, et al., DISPOSITIVE MOTIONS
Defendants.

 

Defendants, Romeo Aranas, Isidro Baca, Candis Brockway, Dana Marks, Brian
Ward and Therese Wickham, by and through counsel, Aaron D. Ford, Attorney General of
the State of Nevada, and Charles D Hopper, Deputy Attorney General, hereby file this
Motion for Extension of Time to File Dispositive Motions. This motion is made and based
on the following Memorandum of Points and Authorities, the pleadings and papers on file
herein, and any other evidence this Court deems appropriate to consider.

MEMORANDUM OF POINTS AND AUTHORITIES

On July 8, 2019, Plaintiff filed his Motion to Extend Discovery for ninety days.
(See ECF No. 42).

On July 22, 2019, Defendants filed their Non-Opposition to Plaintiffs Motion to
Extend Discovery. (See ECF No. 48).

On August 15, 2019, Minutes of the Court were issued wherein this Court granted
Plaintiffs Motion and Extended Discovery. (See ECF No. 44).

1

 
 

 

Case 3:16-cv-00716-MMD-CLB Document 53 Filed 12/04/19 Page 2 of 3

As a result of the Extension of Discovery, Discovery Cutoff in this matter was
calendared for November 4, 2019. Id.

More particularly for the purposes of this motion, the deadline for the filing of
dispositive motions was calendared for December 4, 2019. Id.

Unfortunately, Defendants are unable to meet today’s deadline for filing of their
dispositive motions due to the reassignment of the case. The instant matter was being
handled by a different Deputy Attorney General than the current Deputy Attorney
General. That being said, the former Deputy Attorney General handling the matter
unexpectedly left the office of the Nevada Attorney General. Thus, the case was required
to be reassigned, along with all the other cases that had been handled by the former
Deputy Attorney General, and was done so as expeditiously as possible.

On November 14, 2019, the matter was reassigned. Only upon an initial cursory
review of the instant matter, along with all the other reassigned matters, did the current
Deputy Attorney General realize that the discovery deadline in this matter had come and
gone and Dispositive motions were now due.

Given these unforeseeable circumstances, Defendants respectfully request that this
Court grant an additional sixty (60) days to file their Dispositive motions.

DATED this 4t» day of December, 2019.

AARON D. FORD
Attorney General

By:_/s/ Charles D Hopper
CHARLES D HOPPER, Bar No. 6346
Deputy Attorney General
Attorneys for Defendants
Romeo Aranas, Isidro Baca,
Candis Brockway, Dana Marks,
Brian Ward & Therese Wickham

IS SO ORDERED

 
 

 
